Determination unanimously confirmed, without costs. Memorandum: On August 10, 1967 petitioner was appointed to the position of school bus driver for respondent Whitesboro Central School Board and, as a veteran, was given full civil service status. On March 6, 1975 petitioner was suspended and on May 13, 1975 he was served by mail with written charges for misconduct in falsifying annual renewal applications on at least two occasions. On April 16, 1975 a hearing was held in accordance with section 75 of the Civil Service Law. Following the hearing the hearing officer recommended that petitioner be found guilty as charged. Respondent school board adopted the report of the hearing officer and dismissed petitioner effective March 13, 1975. Petitioner commenced a special proceeding for a review of the board’s determination which was transferred to this court (CPLR 7803, subd 4). We find that on the basis of petitioner’s admissions and his New York State Department of Motor Vehicles record that substantial evidence exists in the record to support the finding that petitioner was guilty of the charges placed against him. Under the circumstances of this case, the dismissal of petitioner, a school bus driver, is not so disproportionate to the misconduct, as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Brown v North Syracuse Cent. School Dist., 55 AD2d 813). (Article 78 proceeding transferred by order of Oneida Supreme Court.) Present— Moule, J. P., Cardamone, Simons, Dillon and Goldman, JJ.